
	
		II
		111th CONGRESS
		2d Session
		S. 3488
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to
		  make technical corrections to the segment designations for the Chetco River,
		  Oregon. 
	
	
		1.Short titleThis Act may be cited as the
			 Chetco River Protection
			 Act.
		2.Technical Corrections to the Wild and
			 Scenic Rivers ActSection
			 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is
			 amended—
			(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;
			(2)in the matter preceding clause (i) (as so
			 redesignated), by striking The 44.5-mile and inserting the
			 following:
				
					(A)DesignationsThe
				44.5-mile
					;
				
			(3)in clause (i) (as so redesignated)—
				(A)by striking 25.5-mile and
			 inserting 27.5-mile; and
				(B)by striking Boulder Creek at the
			 Kalmiopsis Wilderness boundary and inserting Mislatnah
			 Creek;
				(4)in clause (ii) (as so redesignated)—
				(A)by striking 8 and inserting
			 7.5; and
				(B)by striking Boulder Creek to Steel
			 Bridge and inserting Mislatnah Creek to Eagle
			 Creek;
				(5)in clause (iii) (as so
			 redesignated)—
				(A)by striking 11 and inserting
			 9.5; and
				(B)by striking Steel Bridge and
			 inserting Eagle Creek; and
				(6)by adding at the end the following:
				
					(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—
						(i)entry, appropriation, or disposal under the
				public land laws;
						(ii)location, entry, and patent under the
				mining laws; and
						(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral
				materials.
						.
			
